Illinois Official Reports                          Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity of
                                                                          this document
                              Appellate Court                             Date: 2016.01.26 12:59:23
                                                                          -06'00'




                  People v. Williams, 2015 IL App (1st) 133582



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JAMES WILLIAMS, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-13-3582



Filed             November 3, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-CR-14277; the
Review            Hon. Kevin M. Sheehan, Judge, presiding.



Judgment          Reversed.



Counsel on        Michael J. Pelletier, Alan D. Goldberg, and Todd T. McHenry, all of
Appeal            State Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Mary P. Needham, and John J. Sviokla II, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             JUSTICE HYMAN delivered the judgment of the court, with opinion.
                  Justices Neville and Simon concurred in the judgment and opinion.
                                                OPINION

¶1         A conviction for the offense of aggravated fleeing or attempting to elude a peace officer,
       section 11-204(a) of the Illinois Vehicle Code, requires the State prove the pursuing officer
       was wearing a police uniform. 625 ILCS 5/11-204(a) (West 2012). Because the officer who
       stopped James Williams was out of uniform and in civilian clothes, Williams challenges the
       sufficiency of the evidence. We agree and reverse, finding the State failed to satisfy an
       essential element of the offense–the uniform of the police officer.

¶2                                               Background
¶3         This case proceeded as a bench trial. Chicago police officer Christopher Stark testified that
       on July 16, 2013, while sitting in a marked police car wearing “civilian dress,” he saw a car not
       fully come to a stop at a stop sign. Officer Stark identified Williams as the car’s driver and sole
       occupant. Williams took a right turn in front of the squad car and drove southbound on Oakley
       Avenue. Officer Stark activated his emergency lights and siren. Williams proceeded to “pull
       away” from Officer Stark, who was driving 25 to 30 miles per hour. Officer Stark testified that
       Williams was about 50 to 100 feet ahead of the squad car. Williams continued to “pull away”
       from him, eventually putting at least 200 feet between the cars.
¶4         Finally, Williams and Officer Stark turned westbound into a cul-de-sac on 72nd Place.
       Williams got out of his car and fled on foot. Officer Stark stayed with the cars while other
       officers pursued Williams. Within minutes, two officers brought Williams back to Officer
       Stark, who gave Williams his Miranda warnings. Miranda v. Arizona, 384 U.S. 436 (1966).
       Williams indicated that he understood his rights and said that he fled from the police because
       he had a suspended driver’s license.
¶5         Williams did not testify or present any evidence on his own behalf.
¶6         The trial court determined Williams guilty of aggravated fleeing or attempting to elude a
       peace officer. Williams filed a motion for a new trial, which the trial court denied. Williams
       received 12 months of probation.

¶7                                               Analysis
¶8         Williams contends the State failed to prove he committed aggravated fleeing or attempting
       to elude a police officer as Officer Stark was “in civilian dress,” and the statute defining the
       offense requires the officer be wearing a police uniform. 625 ILCS 5/11-204(a) (West 2012).
¶9         When reviewing the sufficiency of the evidence, “ ‘the relevant question is whether, after
       viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis
       omitted.) People v. Collins, 106 Ill. 2d 237, 261 (1985) (quoting Jackson v. Virginia, 443 U.S.
307, 319 (1979)). Where proof of an element of the crime is wholly lacking, it follows that the
       conviction cannot stand. See People v. Robinson, 2013 IL App (2d) 120087, ¶ 11.
¶ 10       The reasoning and result of our decision in People v. Murdock, 321 Ill. App. 3d 175 (2001)
       controls our decision here. In Murdock, the defendant was convicted of aggravated fleeing or
       attempting to elude a police officer. Id. at 176. Evidence had been introduced at trial that the
       police officer activated his overhead emergency lights and siren during the pursuit, but no
       evidence had been presented indicating the officer’s clothing. Id. at 176-77. On appeal, the

                                                    -2-
       defendant contended that he was not proved guilty beyond a reasonable doubt where the State
       failed to present evidence that the officer pursuing him was in police uniform. Id. at 176.
¶ 11        To decide the issue, we examined the language of section 11-204(a) of the Illinois Vehicle
       Code, which defines the offense of fleeing or attempting to elude a police officer:
                “Any driver or operator of a motor vehicle who, having been given a visual or audible
                signal by a peace officer directing such driver or operator to bring his vehicle to a stop,
                wilfully fails or refuses to obey such direction, increases his speed, extinguishes his
                lights, or otherwise flees or attempts to elude the officer, is guilty of a Class A
                misdemeanor. The signal given by the peace officer may be by hand, voice, siren, red
                or blue light. Provided, the officer giving such signal shall be in police uniform, and, if
                driving a vehicle, such vehicle shall display illuminated oscillating, rotating or flashing
                red or blue lights which when used in conjunction with an audible horn or siren would
                indicate the vehicle to be an official police vehicle.” (Emphasis added.) 625 ILCS
                5/11-204(a) (West 2012).
       We determined that, as written, the statute requires proof that the pursuing officer was in
       uniform, and reversed. Murdock, 321 Ill. App. 3d at 177; see also People v. O’Malley, 356 Ill.
       App. 3d 1038, 1044 (2005) (“In Murdock, we held that proof that the pursuing officer was
       wearing a uniform is an essential element of the offense and that it was lacking.”). In so doing,
       we rejected the State’s argument that because the officer activated his emergency lights and
       siren, the defendant should have known that his pursuer was a police officer and the purpose of
       the statute would be fulfilled by upholding the conviction. O’Malley, 356 Ill. App. 3d at 1044.
       We stated, “ ‘We are not free to rewrite the language of the legislature, which speaks for
       itself.’ ” Id. (quoting Murdock, 321 Ill. App. 3d at 177, citing People ex rel. Gibson v. Cannon,
       65 Ill. 2d 366, 369 (1976) (where statute’s language unambiguous, court’s function to enforce
       statute as enacted)).
¶ 12        The State acknowledges Murdock, but argues that it was wrongly decided “in light of the
       plain legislative purpose” of the statute. Citing the legislative history, the State asserts that the
       statute’s intent was to punish people who knowingly flee from the police, and, therefore, the
       uniform requirement can only be read as a way to exclude those trying to escape a dangerous
       situation, not as a bar on prosecution of people willfully fleeing the police.
¶ 13        In resolving an issue of statutory construction, the court’s objective involves ascertaining
       and carrying out the “true intent and meaning of the legislature evidenced by the language
       used.” Langendorf v. City of Urbana, 197 Ill. 2d 100, 109 (2001). Indeed, our inquiry “always
       begin[s] with the language of the statute, which is the surest and most reliable indicator of
       legislative intent.” People v. Pullen, 192 Ill. 2d 36, 42 (2000). We give undefined statutory
       words and phrases their natural and ordinary meaning. Id. And we enforce the clear and
       unambiguous language as written without resort to other aids of construction, e.g., referring to
       legislative history. People v. Fitzpatrick, 158 Ill. 2d 360, 364-65 (1994). In addition, it is not
       the role of the court to act as editor “correcting” apparent legislative oversights under the guise
       of statutory interpretation. See Pullen, 192 Ill. 2d at 42 (courts without authority to rewrite “a
       statute in a manner inconsistent with its clear and unambiguous language” (citing People v.
       Tucker, 167 Ill. 2d 431, 437 (1995))). This approach best serves the overarching duty of the
       court not to depart or drift from plain and straightforward statutory language.
¶ 14        Applying these principles, we conclude that the plain language of section 11-204(a) of the
       Illinois Vehicle Code requires a pursuing officer be in police uniform for a defendant to be

                                                     -3-
       found guilty of fleeing or attempting to elude a peace officer. Because of the clear and
       unambiguous statutory language, we do not inquire into the legislative history relied on by the
       State in its brief. Fitzpatrick, 158 Ill. 2d at 364-65. Rather, we are compelled to enforce the
       provision as enacted. Id. at 365. Accordingly, we decline the State’s suggestion that we depart
       from the precedent of Murdock.
¶ 15       The State attempts to distinguish Murdock on the facts because in Murdock the State
       presented no evidence as to the officer’s dress, while here the trial court knew and considered
       exactly what Officer Stark was wearing, along with other evidence establishing defendant’s
       knowledge, i.e., defendant’s statement that he fled from the police. Contrary to the State’s
       position, we find the factual difference between Murdock and this case to cut in Williams’s
       favor. While in Murdock nothing in the record indicated what clothing the officer had on,
       Officer Stark testified that he wore “civilian dress.” Given this testimony, there can be no
       doubt that the State failed to prove an essential element, namely, that of the officer being in
       uniform.
¶ 16       As to the State’s argument that Williams knew Stark was a police officer, the Murdock
       court rejected a similar argument. There, the State argued that because the officer activated his
       emergency lights and siren, the defendant should have known that his pursuer was a police
       officer and the purpose of the statute was fulfilled. Murdock, 321 Ill. App. 3d at 177; see
       People v. Brown, 362 Ill. App. 3d 374, 379 (2005) (“Pursuant to section 11-204(a), the purpose
       of requiring use of a vehicle’s ‘illuminated oscillating, rotating or flashing red or blue lights’
       with a siren is so that they ‘would indicate the vehicle to be an official police vehicle.’ ”).The
       Murdock court, however, disagreed, holding the language of the statute controlled. Murdock,
321 Ill. App. 3d at 177. The operative concern, as in Murdock, is not whether Williams knew
       the police were following him; but rather, whether the requirements of the statute have been
       met.
¶ 17       Given our disposition, we need not reach an alternative argument made by Williams–the
       insufficiency of the evidence to establish that he was traveling at least 21 miles per hour in
       excess of the speed limit.

¶ 18                                        Conclusion
¶ 19       We reverse Williams’s conviction for aggravated fleeing or attempting to elude a peace
       officer.

¶ 20      Reversed.




                                                   -4-